Title: To James Madison from John T. Hamilton, 8 January 1805
From: Hamilton, John T.
To: Madison, James


Dear Sir
Orange County, January 8th 1805
Having been disappointed in the purchase of a peice of Land which I expected to have made in Culpeper and being comppelled agreable to contract to give up the possession of the place which I sold, I was reduced to the necessity of Renting a place for the present year and had agreed, with Lipscomb for the place which was Harry Winslow’s, who told me he had Rented it of Mr Macon who was then in Richmond, but since Mr Macon’s return he says he had only rented the houses to Lipscomb and that he had no authority to Rent the Land without your and your brother William’s approbation, to whom I have written on the subject and to whom he refered me. If Sir it will not be attended with inconvenience to you I should esteem it a particular favour if you could let me have the field, to tend in Corn, which is cleared, I do not wish to clear a single Acre, the fence at present is very much out of repair I will put in good repair & take care that no injury shall be done the place and pay any Rent in reason which you will ask I assure you Sir my family at present are in a very distressed situation not having a place to go & I know of none except that, that I can get. Mr Macon says if it meets your approbation that it will be entirely agreable to him. Your approbation that I should have it will confer a lasting obligation on me. I will be much obliged to you to let me hear from you as soon as possible, and in the mean time I have the honor to be Sir with much Esteem Yours very Respectfully
John T. Hamilton
